ON PETITION
PER CURIAM.
ORDER
Sherman Howard submits a petition for a writ of mandamus directing the Merit Systems Protection Board (MSPB) to comply with this court’s July 6, 2011 remand order in Howard v. Department of the Air Force, Appeal No.2010-3177, and for an award of attorney fees and costs associated with filing the petition under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). The MSPB responds. Howard replies.
On April 26, 2012, the MSPB issued an Opinion and Order in Howard’s appeal, ordering the Department of the Air Force to, inter alia, cancel his removal and pay him back pay, interest, and other benefits due.
Howard has not shown entitlement to EAJA fees and costs related to this petition.
Accordingly,
It Is Ordered That:
(1) The petition for writ of mandamus is denied as moot.
(2) The request for attorney fees and costs incurred in association with this petition is denied.